Case 2:10-cv-02734-CCC-MF Document 1121 Filed 02/03/21 Page 1 of 3 PageID: 62974



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


                                                   )
  IN RE BIOGEN ’755 PATENT                         )     Hon. Claire C. Cecchi
  LITIGATION                                       )
                                                   )     Civil Action No. 10-2734 (CCC/JBC)
                                                   )     (consolidated)
                                                   )



                STIPULATION REGARDING ENTRY OF FINAL JUDGMENT
                      WITH RESPECT TO BAYER AND NOVARTIS


                 Plaintiff Biogen MA Inc. (“Biogen”) and Defendants Bayer HealthCare

  Pharmaceuticals Inc. (“Bayer”) and Novartis Pharmaceuticals Corp. (“Novartis”) hereby

  stipulate as follows:

                 WHEREAS Biogen’s case against Bayer and Novartis was severed from

  Biogen’s case against Defendants EMD Serono, Inc. and Pfizer Inc. (collectively, the “Serono

  Defendants”), see ECF No. 743, but remains pending under the above case caption;

                 WHEREAS following the issuance of the mandate in the Serono Defendants’

  appeal to the U.S. Court of Appeals to the Federal Circuit, the Serono Defendants have asked

  this Court to enter judgment in their favor, ECF Nos. 1110, 1111;
                 WHEREAS Bayer and Novartis contend that because the Federal Circuit’s

  decision invalidated claim 1 of U.S. Patent No. 7,588,755, which is the sole claim asserted

  against Bayer and Novartis, following the Federal Circuit’s mandate, Biogen no longer has a

  cause of action against Bayer and Novartis, and Bayer and Novartis are entitled to prompt entry

  of judgment in their favor, including for the reasons set forth in the Serono Defendants’ letters to

  the Court, ECF Nos. 1110, 1116;

                 WHEREAS Biogen contends that entry of final judgment is premature because

  the time for filing a petition for writ of certiorari has not expired and because Biogen seeks

  additional claims in a reexamination before the U.S. Patent and Trademark Office, and for the
Case 2:10-cv-02734-CCC-MF Document 1121 Filed 02/03/21 Page 2 of 3 PageID: 62975




  reasons further set forth in its letters responding to the Serono Defendants, ECF Nos. 1115, 1120;

  and

                 WHEREAS Biogen, Bayer, and Novartis seek to avoid unnecessary additional

  briefing of the issues set forth in Biogen’s and the Serono Defendants’ letters;

                 NOW THEREFORE, it is hereby STIPULATED AND AGREED by the

  undersigned counsel for Biogen, Bayer, and Novartis that in the event the Court enters judgment

  in favor of the Serono Defendants, as they have requested, Biogen does not oppose simultaneous

  entry of judgment in favor of Bayer and Novartis. For avoidance of doubt, Biogen reserves the

  right to address the terms of any proposed form of judgment submitted by Bayer and Novartis.




 MARINO, TORTORELLA &                            GREENBAUM, ROWE, SMITH &
 BOYLE, P.C.                                     DAVIS LLP


 /s/ John Tortorella______                       /s/ C. Brian Kornbrek________
 Kevin H. Marino                                 Robert M. Goodman
 kmarino@khmarino.com                            rgoodman@greenbaumlaw.com
 John Tortorella                                 C. Brian Kornbrek
 jtortorella@khmarino.com                        bkornbrek@greenbaumlaw.com
 437 Southern Boulevard                          Thomas K. Murphy III
 Chatham, NJ 07928-1488                          tmurphy@greenbaumlaw.com
 Telephone: (973) 824-9300                       75 Livingston Avenue, Suite 301
 Facsimile:    (973) 824-8425                    Roseland, NJ 07068-3701
                                                 Telephone: (973) 535-1600
                                                 Facsimile: (973) 535-169875
                                                 Livingston Avenue, Suite 301
                                                 Roseland, NJ 07068-3701
                                                 Telephone: (973) 535-1600
                                                 Facsimile: (973) 535-1698
Case 2:10-cv-02734-CCC-MF Document 1121 Filed 02/03/21 Page 3 of 3 PageID: 62976




 PAUL, WEISS, RIFKIND,                 WILLIAMS & CONNOLLY LLP
 WHARTON & GARRISON LLP
                                       Bruce R. Genderson (pro hac vice)
 Nicholas Groombridge (pro hac vice)   bgenderson@wc.com
 ngroombridge@paulweiss.com            George A. Borden (pro hac vice)
 Eric Alan Stone (pro hac vice)        gborden@wc.com
 estone@paulweiss.com                  David I. Berl (pro hac vice)
 David J. Ball, Jr. (pro hac vice)     dberl@wc.com
 dball@paulweiss.com                   David M. Krinsky (pro hac vice)
 Peter Sandel (pro hac vice)           dkrinsky@wc.com
 psandel@paulweiss.com                 Thomas S. Fletcher (pro hac vice)
 Jenny C. Wu (pro hac vice)            tfletcher@wc.com
 jcwu@paulweiss.com                    Seth R. Bowers (pro hac vice)
 Josephine Young (pro hac vice)        sethbowers@wc.com
 jyoung@paulweiss.com                  Tian Huang (pro hac vice)
 1285 Avenue of the Americas           thuang@wc.com
 New York, NY 10019-6064               725 Twelfth Street N.W.
 Telephone: (212) 373-3000             Washington, DC 20005
 Facsimile:     (212) 492-0212         Telephone: (202) 434-5000
                                       Facsimile: (312) 616-5029

 Attorneys for Biogen Idec MA Inc.     Attorneys for Bayer HealthCare
                                       Pharmaceuticals Inc.

  GIBBONS P.C.

  /s/ Charles H. Chevalier____
  David E. De Lorenzi
  Charles H. Chevalier
  One Gateway Center
  Newark, New Jersey 07102-5310
  (973) 596-4500 – Telephone
  (973) 596-0545 – Facsimile

  WHITE & CASE LLP

  Dimitrios T. Drivas
  Amit H. Thakore
  1221 Avenue of the Americas
  New York, New York 10020
  (212) 819-8200

  Attorneys for Novartis
  Pharmaceuticals Corporation
